Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The action is responsive to the communications filed on 4/29/2022. Claims 1-11, 17 and 20 are pending in the case. Claims 1-11, 17 and 20 are amended. Claims 1, 17 and 20 are independent claims. Claims 1-11, 17 and 20 are rejected. 

Summary of claims

3.	Claims 1-11, 17 and 20 are pending, 
	Claims 1-11, 17 and 20 are amended,
	Claims 1, 17 and 20 are independent claims,
Claims 1-11, 17, 20 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks p. 6-7, filed 4/29/2022, with respect to claims 1-11, 17, and 20, have been considered but are not persuasive in view of new rejection ground(s).

Claim Objections
5.	Claim 10 is objected to because of the following informalities:  the amended claim 10 is dependent on “Claim 10,” which is not correct.  In this Office Action, Examiner reviews claim 10 as a dependent claim of claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 6-10, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Danil Prokhorov (US Publication 20170109947 A1, hereinafter Prokhorov), and in view of Michael Wolverton et al (US Publication 20140136187 A1, hereinafter Wolverton), and Murat Akbacak et al (US Publication 20150046418 A1, hereinafter Akbacak).

As for independent claim 1, Prokhorov discloses: A vehicle comprising: a processor ([0004], a vehicle having a voice-based user interface for vehicle occupants, the vehicle includes a sensor system including a plurality of sensors, the plurality of sensors can be distributed about a plurality of different locations of the vehicle, the vehicle can also include a processor operatively connected to receive vehicle operational data from the sensor system, the processor can be programmed to initiate executable operations) to: receive audible input from vehicle occupants ([0014], the voice input analysis module can be configured analyze the occupant voice inputs to detect whether one or more commands and/or one or more comments are included); determine that the audible input includes a key phrase ([0024], natural language processing can includes analyzing each user’s notes for topics of discussion, deep semantic relationships and keywords); responsive to determining that the audible input includes the key phrase, parse the audible input for potential query contexts and potential query topics based on syntax predefined as being associated with queries, the contexts being categories associable with the audible input and the topics being an element of at least one category ([0024], the voice input analysis modules can analyze the occupant voice inputs using any known natural language processing system or technique, natural language processing can includes analyzing each user’s notes for topics of discussion, deep semantic relationships and keywords, natural language processing can also include semantics detection and analysis and any other analysis of data including textual data and unstructured data, semantic analysis can include deep and/or shallow semantic analysis, natural language processing can also include discourse analysis, machine translation, morphological segmentation, named entity recognition, natural language understanding, optical character recognition, part-of-speech tagging, parsing, relationship extraction, sentence breaking, sentiment analysis, speech recognition, speech segmentation, topic segmentation, word segmentation, stemming and/or word sense disambiguation, natural language processing can use stochastic, probabilistic and statistical methods; [0101], the vehicle occupant may provide one or more additional commands; see more in Wolverton); determine a question related to the selected topic embedded within the group based on syntax of the audible input ([0077], responsive to detecting a command in an occupant voice input received from a vehicle occupant, the sensor system can acquire vehicle operational data, the vehicle operational data can be relevant to and/or based on the detected command; see more in Wolverton); and operate an interface to output the answer ([0095], the vehicle operational data can be presented to a user, such presenting can occur in any suitable manner, for instance, the vehicle operational data can be presented on a display, output over a speaker, or in any other suitable manner).
Prokhorov discloses analyzing user’s speech input to determine a command including topics of discussion, topic segmentation ([0024]) but does not expressly disclose categorizing the context data, presenting the context data for user to select, in an analogous art of vehicle assistant system, Wolverton discloses: responsive to determining that the audible input includes the key phrase, parse the audible input for potential query contexts and potential query topics based on syntax predefined as being associated with queries, the contexts being categories associable with the audible input and the topics being an element of at least one category ([0072], extracting a search result from a set of candidate results include those that are based on in-domain semantic similarity of the search query to the candidate results; [0121], review the results of an executed search query, score each of the potential responses or suggestions based on relevant domain information, and return the best match; please note topics may be grouped into a domain); present one or more identified potential query contexts on a vehicle interface ([0057], the reasoner may not arrive with sufficient confidence at a determination of the meaning of the inputs or suitable, the reasoner may ask the user for further clarification (e.g., by engaging in a question-and-answer spoken language dialog to try to further clarify the intended meaning; [0075], present a number of candidate responses or options form which the user may select the most relevant one; [0089], use the current context information to improve its understanding of the meaning of an input, the output generator may use the current context information to identify system-generated output that is likely to be the most relevant to the inputs; [0096], if the method determines further clarification or additional information is needed from the user to provide a suitable response to the input, the vehicle personal assistant prompts the user for clarification or obtains additional inputs; [0097], the method may prompt the user via text, graphic); responsive to selection of a presented context, weight the topics based on a correlation to the selected context, automatically select one of the topics, based on the weightings associated with the topics ([0062], be ranked or scored for relevancy in determining an appropriate response to an input, see more in Akbacak);
Prokhorov and Wolverton are analogous arts because they are in the same field of endeavor, a vehicle personal assistant. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Prokhorov using the teachings of Wolverton to include presenting more options for user to select in order to clarify user intent. It would provide Prokhorov’s device with the enhanced capability of providing further clarification options for user to select so the system may provide proper response to user’s request.Wolverton discloses ranking or scoring the response for relevancy but does not clearly disclose weighting the content based on a correlation to the selected context in response to user selection, Akbacak discloses: responsive to selection of a presented context, weight the topics based on a correlation to the selected context, automatically select one of the topics, based on the weightings associated with the topics ([0021], the set of content may be ranked based upon how relevant respective content within the set of content is to be search query (e.g., how closely respective lattices matched the search lattice); [0022], responsive to a selection by the user, user feedback may indicate that a first weight assigned to a first feature (e.g., a categorization, a search string, etc.) used to identify the selected content for inclusion within the set of content, is to be increased)
Prokhorov and Wolverton and Akbacak are analogous arts because they are in the same field of endeavor, analyzing user speech command. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Prokhorov-Wolverton using the teachings of Akbacak to include weighting the content based on user selection and provide the content based on the weighted value. It would provide Prokhorov’s device with the enhanced capability of providing provide more relevant response to user’s request.

As to claim 6, Prokhorov-Wolverton discloses: the presented contexts are ordered based on a determined relevancy (Wolverton: [0062], be ranked or scored for relevancy in determining an appropriate response to an input; [0121], score each of the potential responses or suggestions based on relevant domain information, and return the best match)

As to claim 7, Prokhorov-Wolverton discloses: the determined relevancy is based at least in part on prior discussion of the context, based on prior audible input, during at least a present journey (Wolverton: [0088], the rules are based on determinations that have been previously made (through, e.g., historical data) about the meaning of the various real-time inputs)

As to claim 8, Prokhorov-Wolverton discloses: the determined relevancy is based at least on predetermined general commonality of usage associated with each context (Wolverton: [0047], some embodiments of the vehicle-specific conversation model include words and phrases that are commonly used by people to describe or ask about the various features, components, and functions of their vehicles, as well as semantic information that describes the meaning of those words and phrases, their properties, and relationships between or among the various words and phrases in the vocabulary)

As to claim 9, Prokhorov-Wolverton discloses: the vehicle is further configured to automatically navigate to a location responsive to the selected topic correlates to language defined as indicating a desire to navigate to the location (Prokhorov: [0072], the vehicle can include a navigation system; [0073], the navigation system can include one or more mapping applications to determine a travel route for the vehicle, for instance, a driver or passenger may input an origin and a destination, the mapping application can determine one or more suitable travel routes between the origin and the destination; Wolverton: [0025], a navigation feature; [0086], map, traffic, location, navigational information, or nearby venues)

As to claim 10, Prokhorov-Wolverton discloses: the selected topic includes a question about sufficiency of a resource usable to reach the location and wherein the automatic navigation is further responsive to automatically determining that sufficient resource remains to reach the location (Wolverton: ([0023], the vehicle personal assistant may determine a current vehicle-related context of the further human-generated input based on the real-time sensor input, the real-time sensor input may provide information about a current driving situation of the vehicle, including vehicle location, vehicle speed, vehicle acceleration, fuel status, and/or weather information; [0067], fuel level; [0079], calculating or determining values include, for example, distance to empty fuel tank; [0106], track the inputs relating to the vehicle’s fuel level and notify the user of the nearest gas station when the fuel reaches a certain level)

Claims 12-16       cancelled

As per Claim 17, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein. Further, Prokhorov discloses: automatically navigate to a location responsive to the selected topic correlates to language defined as indicating a desire to navigate to the location (Prokhorov: [0072], the vehicle can include a navigation system; [0073], the navigation system can include one or more mapping applications to determine a travel route for the vehicle, for instance, a driver or passenger may input an origin and a destination, the mapping application can determine one or more suitable travel routes between the origin and the destination

Claims 18-19       cancelled

As per Claim 20, it recites features that are substantially same as those features claimed by Claim 17, thus the rationales for rejecting Claim 17 are incorporated herein.
7.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov, Wolverton, and Akbacak as applied on Claim 1, and further in view of Thomas Gruber et al (US Publication 20150348551 A1, hereinafter Gruber)

As to claim 2, Prokhorov the voice input analysis can analyze the occupant voice input including topic segmentation and part-of-speech tagging, but does not expressly disclose contexts are generated based on statements made while an answering algorithm is uninvoked, in an analogous art of analyzing voice input to determine commands, Gruber discloses: wherein contexts are generated based on statements made while an answering algorithm is uninvoked (Gruber: [0083], gather additional information from the surrounding environment to establish a context associated with a user, the current user interaction, and/or the current user input, digital assistant client module can provide the contextual information or a subset thereof with the user input to help infer the user’s intent; [0221], the natural language processing module can use the contextual information to clarify, supplement, and/or further define the information contained in the token sequence, the contextual information can include, for example, sensor information collected before, during, or shortly after the user request, prior interactions between the digital assistant and the user, and the like, contextual information can be dynamic, and can change with time, location, content of the dialogue, and other factors; [0244], capture a multi-part command, continue listening while speech continues, or can include an always-listening function that monitors audio continuously). Prokhorov and Gruber are analogous arts because they are in the same field of endeavor, analyzing voice input to determine commands in virtual assistant. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Prokhorov using the teachings of Gruber to include using trigger word to determine user intents. It would provide Prokhorov’s device with the enhanced capability of determining user intents in multi-command voice input.
As to claim 3, Gruber discloses: wherein the preceding topic are determined based on the contexts prior to presentation of the contexts (Gruber: [0083], gather additional information from the surrounding environment to establish a context associated with a user, the current user interaction, and/or the current user input, digital assistant client module can provide the contextual information or a subset thereof with the user input to help infer the user’s intent; [0221], the natural language processing module can use the contextual information to clarify, supplement, and/or further define the information contained in the token sequence, the contextual information can include, for example, sensor information collected before, during, or shortly after the user request, prior interactions between the digital assistant and the user, and the like, contextual information can be dynamic, and can change with time, location, content of the dialogue, and other factors; [0244], capture a multi-part command, continue listening while speech continues, or can include an always-listening function that monitors audio continuously). 
As for claim 4, Prokhorov–Wolverton-Akbacak-Gruber discloses: determine a syntax score for each potential query topic based on the syntax (Wolverton: [0062], be ranked or scored for relevancy in determining an appropriate response to an input; [0121], score each of the potential responses or suggestions based on relevant domain information, and return the best match; Gruber: [0257], candidate substrings can be compared to user request templates of a virtual assistant to identify matches, likelihoods of a match, similarity scores, or the like); and adjust the weight of the topics based on the syntax (Wolverton: [0057], the reasoner increases the likelihood that any responses provided by the vehicle personal assistant are appropriate and relevant to the user’s current intended meaning and goal of the inputs; [0081], adjusting a weight value)

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov, Wolverton, and Akbacak and Gruber as applied on Claim 2, and further in view of Matthew Valentine et al (US Publication 20180061409 A1, hereinafter Valentine).

As for claim 5, Wolverton discloses scoring the content based on analyzing user speech but does not disclose analyzing cadence, Valentine discloses: wherein topics having a forward cadence leading into the key phrase have a higher syntax score than topics having a reverse cadence trailing the key phrase ([0045], tracking changes in a user’s cadence)
Prokhorov and Wolverton and Valentine are analogous arts because they are in the same field of endeavor, analyzing user’s voice input to determine commands. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Prokhorov using the teachings of Valentine to include tracking user’s cadence. It would provide Prokhorov’s device with the enhanced capability of determining user intents in multi-command voice input.
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov, Wolverton and Akbacak as applied on claim 1, and further in view of Scott Friedman et al (US Publication 20190237067 A1, hereinafter Friedman)
As for claim 11, Prokhorov does not disclose the moniker is a manufacturer, in another analogous art of voice command operation system, Friedman discloses: wherein the key phrase is a manufacturer of the vehicle ([0019] and [0023], a customized wake-up-word (moniker) may be created based on user preference, such as “Hello Toyota.” The wake-up-word may be used within the vehicle cabin to permit any passenger to activate a voice command functionality of the vehicle). Prokhorov and Friedman are analogous arts because they are in the same field of endeavor, a vehicle operational system with voice command. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Prokhorov using the teachings of Friedman to include using wake-up-word such as “Hello Toyota” to permit any passenger to activate a voice command functionality of the vehicle. It would provide Prokhorov’s device with the enhanced capability of quickly and accurately determine user’s voice commands in vehicle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171